Title: To George Washington from David Hopkins, 1 September 1782
From: Hopkins, David
To: Washington, George


                        Sir
                            Baltimore 1st September 1782
                        
                        In the spring of 1781 it was determined in the war office that there was a vacant Majority in the 1st regiment of  Light Dragoons, by the resolve of Congress 3d October 1780—myself being the Senior Captain in the Calvary made application for the commission, but a surefit of Sickness that I had soon after, and the 1st regiment of Leight Dragoons at the Same time in South Carolina, prevented my pursuing of it to effect before fall, then the mode of doing business in the war office was changed, I applied to the minister of War, After about two months I was diverted from the war office to the State of Virginia to obtain the appointment.Captian Swan now claimed the Same vacancy on some pretence, I do not rightly know what, his appointment as Captain is 10 days later than mine.Col. Davis Wrote me that on the 20th of May (last) it would be determined between Captains Swan Watts & my Self, Sickness prevented my personal attendance at that time, tho I did not fail to Send my claim well Authenticated but I never heard that they were recd—I did not hear from Col. Davis until 11th of last month, he wrote me then, that a board of Officers (to whom the Governor had refered it) reported in Captain Swans favour, conditionally, that is if I did go to South Carolina in four months, and lay, in my claim, to General Grene then Capt.— Swan was to be preferred—I immediately wrote Col. Davis for the proceedings of the board, which I received 28th of last month, and inclose it.Your Excellency my pleaserecolet that Major Fantluroy’s appointment of Captain and mine are on the same day 21st January 1777 it was decided in favour of Major Fantluroy by Colonel Moylan, who at the time of appointing as gave him the preference.I shall attend at head Quarters on any other plan your Excellency will please to order to obtain my rank, I understand it has been reported that I had no intention of continuing in the army, no Such expression ever went from me, nor have I any thought of retiring from the service as yet.
                        I am your Excellencies Obedient Hble ServtDavid Hopkins
                        
                    